Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 105 and 106 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marambaud (WO 2012/027548). The claims read on the last compound in page 56.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 107-120 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject 
Claims 107-110 and 112-120 are rejected under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for treating the cancers and inflammation recited in the claims. The how to use requirement of the enablement statute, when applied to method claim, refers to operability and how to make the claimed method work “The factors to be considered (in making an enablement rejection) have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims”, In re Rainer 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546. The issue is the correlation between clinical efficacy for treating the diseases embraced by the claims and Applicants' assay.
a) Determining if any particular claimed compound would treat the cancers and inflammations recited would require synthesis of the compound, formulation into a suitable dosage form, and subjecting it to clinical trials with a number of fundamentally different diseases, or to testing the compound in an assay known to be correlated to clinical efficacy of such treatment. This is a large degree of experimentation. 
b) The direction concerning treating these diseases found in the specification merely states Applicants' intention to do so. 
c) There is no working example of treatment of any rejected disease in man or animals using the instant compound.

e) The state of the clinical arts in the G3BP1, G3BP2 or ZEB1 related diseases is extensive with no single report of success. 
f) The artisan using Applicants invention would be a physician with a MD degree and several years of experience. 
g) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved”, and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ l8, 24 (CCPA 1970). 
h) The scope of the claims involves treating diseases not known to be treatable using a single compound. The scope of uses embraced by these claims is not remotely enabled based solely on instant compounds ability to inhibit G3BP1, G3BP2 or ZEB1.
MPEP 2164.0l(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here and undue experimentation will be required to practice Applicants' invention.

Claim 111 reads on inhibiting G3BP1, G3BP2 or ZEB1, or any combination thereof, in a cell, in vitro, inhibiting G3BP1, G3BP2 or ZEB1, or any combination thereof, in a cell in mammals with below normal G3BP1, G3BP2 or ZEB1 activity, inhibiting G3BP1, G3BP2 or ZEB1, or any combination thereof, in a cell, in mammals with normal activity, or in In re Kirk and Petrow, 153 USPQ 48 (CCPA 1967).  As the Supreme Court said in Brenner v. Manson, 148 USPQ at 696:  “a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”  As U.S. Court of Customs and Patent Appeals stated In re Diedrich 138 USPQ at 130, quoting with approval from the decision of the board: “We do not believe that it was the intention of the statutes to require the Patent Office, the courts, or the public to play the sort of guessing game that might be involved if an applicant could satisfy the requirements of the statutes by indicating the usefulness of a claimed compound in terms of possible use so general as to be meaningless and then, after his research or that of his competitors has definitely ascertained an actual use for the compound, adducing evidence intended to show that a particular specific use would have been obvious to men skilled in the particular art to which this use relates.”
Is extensive experimentation required on the part of a potential infringer to determine if his use of Applicants' agonists falls within the limitations of applicants' claim?  In re Kirk and Petrow, 153 USPQ 48 (CCPA 1967).  As the Supreme Court said in Brenner v. Manson, 148 USPQ at 696:  “a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”  As U.S. Court of Customs and Patent Appeals stated In re Diedrich 138 USPQ at 130, quoting with approval from the decision of the board: “We do not believe that it was the intention of the statutes to require the Patent Office, the courts, or the public to play the sort of guessing game that might be involved if an applicant could satisfy the requirements of the statutes by indicating the usefulness of a claimed compound in 
Applicants have not demonstrated nor have they alleged there is any correlation between the assays they disclose and clinical efficacy of the compound of claim 105 against any disease. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 4, 2021
/BRUCK KIFLE/Primary Examiner, Art Unit 1624